DETAILED ACTION
This action is in response to the Amendment dated 9 March 2021. Claims 1-3, 7, 11, 12 and 16 have been amended. No claims have been added or cancelled. Claims 1-4, 7-12 and 14-19 remain pending and have been considered below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Based on applicant's amendment, the objection to claim 11 is withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-12 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US20130300697A1) in view of KWAK et al. (US20150015512A1). 


As to claim 1, KIM teaches a mobile terminal (KIM: Abstract, a portable terminal), comprising: a case (KIM: Fig.3A and par. 0009, a body 200; and par. 0009, a front surface and a side surface); a display unit having a first area on a first face of the case, and a second area provided seamlessly from the first area on a second face of the case (KIM: Fig. 1 and par.  0037, a bended display including a main region of a front surface and a sub-region of a side of the portable terminal which are integrally formed; par. 0043, front surface of the portable terminal and the sub-region 120 of a side of the portable terminal are implemented by one integrally configured bended display); and a controller configured to successively change an object displayed on the second area in response to a user input on the second area (KIM: Fig. 10, par. 0095, contents 1010 (e.g., an electronic book) corresponding to a user selection may be provided to the main region 110, and a jump item 1030 … indicates an item for shortcutting (or transitioning) to a specific section (e.g., a chapter, a folder, a category, a page, a bookmark, and the like). The jump item 1030 may be implemented in various patterns, such as a chapter box, a folder box, a page box, a bookmark box, a name quick search box, and the like, according to an execution application).
KIM does not teach wherein the object includes a first object displayed on the second area and a second object to be displayed after the first object, and wherein the controller is further configured to: display, at the same time, the first object and the second object on the second area, while changing the object displayed on the second area in response to the user input.
In a similar filed of endeavor, KWAK teaches wherein the object includes a first object displayed on the second area and a second object to be displayed after the first object, and wherein the controller is further configured to: display, at the same time, the first object and the second object on the second area, while changing the object displayed on the second area in response to the user input (KWAK: Figs. 56-59, pars. 0316-329, e.g. Fig. 59, par. 0328, The controller 200 may display the task switching area 5917 in a reduced format so as not to greatly cover the sub contents while displaying executing screen 5900 of the application selected by a user on the main area 1010, and displaying the sub contents 5914, 5915, 5916 related with the contents 5911, 5912, 5913 within the executing screen 5900 on the sub area 1020. When a user touches the task switching area 5917, and drags or flicks the touch toward the upper direction, the controller 200 expands the task switching area 5917. While the touch is maintained, the controller 200 displays preview object 5921 showing an icon or name of an application corresponding to the touched vertical line) [when the user drags or flicks the touch toward the upper direction and the touch is maintained, the controller displays preview object 5921 while still showing the sub contents 5914 and 595 and the clock].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the KIM device to include the teachings of KWAK wherein the object includes a first object displayed on the second area and a second object to be displayed after the first object, and wherein the controller is further configured to: display, at the same time, the first object and the second object on the second area, while changing the object displayed on the second area in response to the user input. Such a person would have been motivated to do so as user terminal devices become more diversified, there is a growing need for improved content display methods or user interaction methods that can be provided from the user terminal devices. More specifically, as the types and functions of contents increase, interaction methods of the related art, such as simply selecting buttons or touching a touch screen of a user terminal device, are not sufficient. Therefore, new user interaction technologies which enable a user to use a user terminal device by more convenient methods are required (KWAK: par. 0007-0008).




As to Claim 2, KIM and KWAK teach the limitations of Claim 1. KIM further teaches: wherein the display unit includes a first display unit for displaying an image of a first face of an entity on the first face of the case and a second display unit for displaying an image of a second face of the entity on the second face of the of the case (KIM: Fig. 10 and Fig, 29-31, par. 0098, …the electronic book contents 1010 selected by the user may be provided to the main region 110, and a plurality of chapter boxes by chapters divided according to the contents 11010 may be provided to the sub-region 120 as the jump item 1030; par. 0169,  in a case of the electronic book application, a page index is provided to the sub-region 120. When the user selects an index of a specific page and tilts the portable terminal, a screen of the main region 110 may be represented by quickly scrolling the screen of the main region 110 to a corresponding page. In a case of a phone book application, a contact index is provided to the sub-region 120). The motivation to combine is the same as that used for claim 1.

As to Claim 3, KIM and KWAK teach the limitations of Claim 2. KIM further teaches:  wherein when the entity is a book, the first face of the entity is a front side of the book and the second face of the entity is a side of the book (KIM: Figs. 10-11 and par. 0097-0101, e.g. par. 0097, contents 1010 (e.g., an electronic book) corresponding to a user selection may be provided to the main region 110, and a jump item 1030 for controlling a section in the contents 1010 may be provided to the sub-region 120. The jump item 1030 indicates an item for shortcutting (or transitioning) to a specific section (e.g., a chapter, a folder, a category, a page, a bookmark, and the like). The jump item 1030 may be implemented in various patterns, such as a chapter box, a folder box, a page box, a bookmark box, a name quick search box, and the like, according to an execution application. FIG. 10 illustrates that the jump item 1030 is the chapter box, which may be configured according the number of chapters divided in executed contents), and wherein the controller is further configured to display indexes including chapter indexes and/or points designated by the user on the second face in response to the sensing unit sensing the case is KIM: par. 0169, When the user selects an index of a specific contact and tilts the portable terminal, a screen of the main region 110 may be represented by filtering only corresponding contact information). The motivation to combine is the same as that used for claim 1.

As to Claim 4, KIM and KWAK teach the limitations of Claim 3. KIM further teaches:  wherein, upon selection of at least one of the indexes displayed on the second display unit, the controller is configured to display an image corresponding to the index on the first display unit (KIM: Fig. 10-11, pars. 0097-0101, e.g. fig. 10, par. 0098, 0098, when the electronic book application is executed, the electronic book contents 1010 selected by the user may be provided to the main region 110, and a plurality of chapter boxes by chapters divided according to the contents 11010 may be provided to the sub-region 120 as the jump item 1030. The user may select a chapter box of a chapter to be transitioned to another chapter while confirming contents 1010 displayed on the main region 110. If a jump event for selecting the chapter box is received, the portable terminal confirms a chapter of a chapter box to which the jump event is input, and displays a contents screen of the confirmed chapter). The motivation to combine is the same as that used for claim 1.

As to Claim 7, KIM and KWAK teach the limitations of Claim 1. KIM further teaches: wherein the first object is a first input button and the second object is a second input button different than the first input button (KWAK: Fig. 56, pars. 0316-319, e.g. par. 0316, When a user inputs a flicking gesture 5612 by more than a certain distance or by more than a certain speed after touching the monochrome object 5420, the controller 200 modifies the currently displayed screen 5611 on the main area 1010 into an object 5621 in a shape lying down toward the back direction while displaying objects 5622 corresponding to various tasks as if they are pulled up from the lower of the object 5621
As to Claim 8, KIM and KWAK teach the limitations of Claim 1. KIM further teaches: wherein the controller is configured to change at least one of buttons displayed on the second display unit and to display the changed button according to an application being executed (KIM: Fig. 11 and par. 0101, …upon execution of the photograph application, photograph list contents 1110 selected by the user may be provided to the main region 110 and a plurality of folder boxes by dates classified according to the contents 1110 may be provided to the jump item 1130. Folder boxes by dates, places, or users may be provided to the jump item 1130 in the photograph list; Fig. 12 and par. 0104, …upon execution of the phone book application, phone book list contents 1210 selected by the user may be provided to the main region 110, and a plurality of name quick search boxes by names classified according to the contents 1210 may be provided to the sub-region 120 as the jump item 1230). The motivation to combine is the same as that used for claim 1.

As to Claim 9, KIM and KWAK teach the limitations of Claim 1. KIM further teaches: wherein the first display unit is provided to the front side of the case and the second display unit is provided to both sides of the case on the basis of the first display unit (KIM: Fig. 1 and par. 0037, … both ends of the portable terminal are bent. Exemplary embodiments of the present invention may include a bended display including a main region of a front surface and a sub-region of a side of the portable terminal which are integrally formed, and a controller for controlling a display with respect to functions of the portable terminal and a function operation in connection with information about the main region and information about the sub-region. The bended display extends to ends of both sides based on a front surface of the portable terminal by way of example). The motivation to combine is the same as that used for claim 1.

As to Claim 10, KIM and KWAK teach the limitations of Claim 1. KIM further teaches: wherein at least one button through which user manipulation is applied to the mobile terminal is provided to the backside of the case (KIM: par. 0043, The main region 110 and the sub-region 120 have at least one end which is bent, and the least one bent end extends to at least one side so that one bended display 100 may be implemented. According to the exemplary implementation, at least one bent end may extend to a rear surface of the portable terminal). The motivation to combine is the same as that used for claim 1.

As to claim 11, KIM and KWAK teach a method for controlling a mobile terminal.  Moreover, claim 11 discloses substantially the same limitations as claim 1. Therefore, it is rejected with the same rationale as claim 1.

As to claim 12, KIM and KWAK teach a method for controlling a mobile terminal as described in claim 11. Moreover, claim 12 discloses substantially the same limitations as claim 2. Therefore, it is rejected with the same rationale as claim 2.

As to claim 14, KIM and KWAK teach a method for controlling a mobile terminal as described in claim 12. Moreover, claim 14 discloses substantially the same limitations as claim 3. Therefore, it is rejected with the same rationale as claim 3.

As to claim 15, KIM and KWAK teach a method for controlling a mobile terminal as described in claim 14. Moreover, claim 15 discloses substantially the same limitations as claim 4. Therefore, it is rejected with the same rationale as claim 4.

As to claim 16, KIM and KWAK teach a method for controlling a mobile terminal as described in claim 11. Moreover, claim 16 discloses substantially the same limitations as claim 7. Therefore, it is rejected with the same rationale as claim 7.

As to claim 17, KIM and KWAK teach a method for controlling a mobile terminal as described in claim 11. Moreover, claim 17 discloses substantially the same limitations as claim 8. Therefore, it is rejected with the same rationale as claim 8.

As to claim 18, KIM and KWAK teach a method for controlling a mobile terminal as described in claim 12. Moreover, claim 18 discloses substantially the same limitations as claim 9. Therefore, it is rejected with the same rationale as claim 9.

As to claim 19, KIM and KWAK teach a method for controlling a mobile terminal as described in claim 11. Moreover, claim 19 discloses substantially the same limitations as claim 10. Therefore, it is rejected with the same rationale as claim 10.

Response to Arguments
Applicant argues that ["However, Roux and Kim et al. do not teach or suggest the newly claimed combination of features including (1) the object includes a first object displayed on second area and a second object to be displayed after first object, and (2) displaying, at the same time, the first object   and the second object on the second area, while chan2in2 the object displayed on the second area in response to the user input, as now recited in amended independent claim 1 and 11. Similar comments apply to independent claim 11, since claim 11 includes similar features in a varying scope. Accordingly, it 
The argument described above, with respect to the newly added limitations to the independent claims has been considered, but is moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                             
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOOROSH NEHCHIRI whose telephone number is (408)918-7643.  The examiner can normally be reached on M-F, 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KOOROSH NEHCHIRI/Examiner, Art Unit 2174                                                                                                                                                                                                        

/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174